DETAILED ACTION

Election/Restriction


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-9, drawn to a manufacturing method of a magnet embedded core.
Group II, claims 10-25, drawn to a device for manufacturing a magnet embedded core.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a magnet insertion device, resin charging and pressuring device, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of JP2014143919 (x-reference cited on IDS filed October 09, 2018), see Figs. 2-6, showing laminated core filling the magnet insertion hole 13 with molten resin 14 and thermosetting the magnets (para. [0015]- Translation). 
 
During a telephone conversation with Matthew Sutch on 19 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election s 10-25 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: part 35 (supporting surface) is missing in Fig. 14A as specified in para [0104] of the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Objections
Claim 8, objected to because of the following informalities: 
Claim 8, ln. 4: “the two openings are communicated” should read --the two openings are communicating-- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, ln. 11 recites the limitation “the opening of the magnet insertion hole”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1, ln. 11 and in claim 5, ln 5: the term “remote” render the claim indefinite because it is unclear what other alternatives are intended to be encompassed by the term “remote” in the claim.  The term "remote from" would mean the other opening that is located at the other end of the insertion hole, since the insertion hole has "openings at both ends" (see Claim 1, line 3). The 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mabu (US 20140131919) in view of Kitada (US 20140327329)
Mabu discloses (limitations not disclosed by Mabu are crossed out, below):

Claim 1. A manufacturing method for manufacturing a magnet embedded core including a rotor core (4, Fig. 1A) formed with a magnet insertion hole (3) passed axially through the rotor core, the magnet insertion hole having openings at both ends (height of the magnet 5 is same as 
a placing step of placing the rotor core on a mounting table such that an end surface of the rotor core is in contact with the mounting table (cull plate 16, Fig. 2A, para. [0036]); 
a resin charging step of charging the resin 
a 
a magnet inserting step of inserting the magnet into the magnet insertion hole (para. [0031]); 
a closure step of closing the opening of the magnet insertion hole remote from the mounting table (conveying jig 77 opposite of cull plate 7, which is obvious to stop the resin running out, Fig. 3); and 
a resin pressurizing step of pressurizing the 

Claim 2. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the resin pressurizing step includes pushing back at least a part of the resin in the buffer chamber into the magnet insertion hole via a pressurization of the resin (resin reservoir pot 6 has a structure which pushes out the liquid mold resin 8 stored therein toward a side of the laminated iron core body through runner 12 by a plunger 10, Fig. 1A and para. [0030]).

Claim 3. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the resin pressurizing step is performed by a first piston moveably provided in the buffer chamber (plunger 10 is pushed up by the cylinder (not shown in the drawing) to push upward the molten mold resin 8 in the resin reservoir pot 6, para. [0034]).

Claim 6. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the buffer chamber opens out at a supporting surface for the rotor core to have an opening area smaller than an opening area of the magnet insertion hole so that the buffer chamber communicates with the magnet insertion hole (runner 12 has a tapered form in which a diameter is gradually reduced and resin injection opening 13 is smaller than magnet insert hole 3, Fig. 1A, para. [0031]).

Claim 7. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein an opening of the buffer chamber at a supporting surface at least partly overlaps with the opening of the magnet insertion hole on a side of the mounting table (7, Fig. 1A), 
the method further comprising a removal step of removing the rotor core from the mounting table while the resin in the buffer chamber is connected to the resin in the magnet insertion hole at an overlapping portion (the runner 84 formed on the dummy plate 82 connects the resin 75 through reservoir port above plunger 81, Fig. 4 and para. [0006] and the cull plate 7 is separated from the laminated core, para. [0034]).

Claim 8. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein an opening of the buffer chamber at a supporting surface does not 

Claim 9. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein a plate (17, Fig. 2A) is interposed between the mounting table (16) and the rotor core (18), and an opening of the buffer chamber at a supporting surface communicates with the opening of the magnet insertion hole on a side of the mounting table via a through hole formed in the plate (20, para. [0036]),
the method further comprising a removal step of removing the rotor core from the mounting table together with the plate while the resin in the buffer chamber is connected to the resin in the magnet insertion hole by the resin in the through hole (resin residue staying in the first cull plate 16 is pushed off from the first gate hole 24 and the through hole 23 and the cull plate 15 is cleaned and repeatedly used, see para. [0038]).

Regarding claim 1, Mabu teaches a method of manufacturing laminated core including permanent magnet inserted into the magnetic holes that are arranged between a molding die and fill the holes with resin in which, cull plates are arranged between the molding die and the laminated core.  Mabu does not teach a method of using solid resin into the magnet insertion hole. However, Kitada teaches a method of using sold resin (para. [0018]) in order to enhance the gap filling properties in which, the magnet (120, . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mabu in view of Kitada and further in view of Mabu (US 20140124978)
Mabu teaches (limitations not disclosed by Mabu are crossed out, below)  
Claim 4. The manufacturing method for manufacturing a magnet embedded core as defined in 1, wherein the magnet insertion hole comprises a plurality of magnet insertion holes (71, Fig. 3), and the buffer chamber comprises a plurality of buffer chambers (see reservoir port 6, Fig. 2A) provided so as to correspond to the respective magnet insertion holes, and 
wherein the molten resin in each buffer chamber is pressurized by a hydraulic drive device provided in each buffer chamber (the plunger 81 pushes the resin to reservoir 6, para. [0030]), 
Regarding claim 4, Mabu in view of Kitada discloses the claimed invention, except for the limitations of claim 4. The modified method of Mabu does not explicitly teach a common passage for supplying resin to the magnetic insert holes. However, Mabu’978 teaches in Fig. 4 a resin injection mold 40 with a plurality of resin reservoir pots 42 each corresponding to the magnet insertion holes 16 and 17, which is connected to a plunger 37. Therefore, in view of the teachings of Mabu’978, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Mabu to include the step of connecting a resin injecting plunger to a plurality of resin reservoir pots and a region through which the resin passes from the resin reservoir, . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mabu in view of Kitada and further in view of Matsubayashi (US 20090189309)
Mabu teaches (limitations not disclosed by Mabu are crossed out, below)  
Claim 5. The manufacturing method for manufacturing a magnet embedded core as defined in claim 1, wherein the resin pressurizing step includes 
Regarding claim 5, Mabu in view of Kitada discloses the claimed invention, except for the limitations of claim 5. The modified method of Mabu does not teach a venting air passage in the molding die. However, Matsubayashi teaches a method of sealing laminated rotor core in which an upper die with upper vent grooves for release of air, the upper vent grooves being respectively in communication with upper ends of the magnet insertion holes (para. [0015]). Therefore, in view of the teachings of Matsubayashi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Mabu to include the step to release and vent out the air using vent grooves in communication with magnet insertion holes to enhance the sealing of the resin in a rotor core.  




Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE K ABRAHAM/Examiner, Art Unit 3729                            

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729